Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-1996

In Re Continental Airlines
Precedential or Non-Precedential:

Docket 94-7748




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"In Re Continental Airlines" (1996). 1996 Decisions. Paper 229.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/229


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      ______________

                                        No. 94-7748

                                      ______________

                            IN RE CONTINENTAL AIRLINES:

                   NATIONSBANK OF TENNESSEE, N.A., f/k/a NationsBank

                           of Tennessee, as Collateral Trustee under a

                        Secured Equipment Indenture and Lease Agreement

                            dated March 15, 1987 ("NationsBank");

                   NEW JERSEY NATIONAL BANK, as successor by merger

                           to Constellation Bank, N.A., f/k/a National

                          State Bank of Elizabeth, N.J.; HARRIS TRUST

                 AND SAVINGS BANK; and BOATMAN'S FIRST NATIONAL

                      BANK OF OKLAHOMA, as First, Second and Third

                          Priority Secured Equipment Certificates Trustees

                        thereunder, respectively (the "Series Trustees"
and,

                          collectively with NationsBank, the "Trustees"),

Appellants

                                      _______________

Present:     SLOVITER, Chief Judge , BECKER, MANSMANN, GREENBERG,

SCIRICA, COWEN, NYGAARD, ALITO, LEWIS, McKEE and

SAROKIN, and SEITZ*, Circuit Judges

                                         O R D E R

A majority of the active judges having voted for rehearing in banc in the
above appeal, it is

O R D E R E D that the Clerk of this Court vacate the panel's opinion and
judgment dated February 7, 1996, and
list the above case for rehearing in banc on May 14, 1996.
By the Court,

/s/ Dolores K. Sloviter

_____________________________

Chief Judge

Dated: March 27, 1996

________________________

* as to panel rehearing only.